Citation Nr: 0123164	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability and, if so, whether the evidence supports a grant 
of service connection.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and G. P.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1977.

In rating decision of February 1979, the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied service connection for a right knee 
disorder.  Although the veteran filed a timely notice of 
disagreement and the RO issued a statement of the case, the 
veteran did not perfect an appeal as to that decision and it 
became final.  See 38 U.S.C.A. § 7105 (West 1991).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision in 
which the RO denied service connection for a psychiatric 
disorder.  In addition, in rating action of June 1997, the RO 
determined that there was no new and material evidence to 
reopen the claim for service connection for a right knee 
disability.  The Board finds that the veteran timely filed a 
notice of disagreement with both of these decisions.

In a decision dated in April 2000, the Board found that new 
and material evidence had been submitted to reopen the claim 
for service connection for a right knee disorder.  However, 
the Board found that the claim was not well grounded and 
denied it.  In addition, the Board denied the claim for 
service connection for an acquired psychiatric disorder.  In 
May 2000, the veteran filed a motion for reconsideration with 
the Board.  The following month, the Board denied the motion 
for reconsideration.  Thereafter, the veteran appealed the 
April 2000 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to the VA 
Secretary's unopposed motion for remand, in a December 20000 
Order, the Court vacated the April 2000 Board decision in its 
entirety and remanded the case for consideration of a change 
in law that occurred in November 2000, during the pendency of 
the appeal.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).


FINDINGS OF FACT

1.  A February 1979 rating decision denied service connection 
for a right knee disability; although the veteran filed a 
notice of disagreement and the RO issued a statement of the 
case, the veteran did not complete an appeal by filing a 
substantive appeal and the decision became final.

2.  Evidence associated with the veteran's claims file since 
the February 1979 rating decision demonstrates that the 
veteran currently has a right knee disability that might 
possibly be related to the right knee problems he experienced 
during service.


CONCLUSION OF LAW

The evidence submitted subsequent to the February 1979 rating 
decision denying entitlement to service connection for a 
right knee disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000); 38 C.F.R. § 3.156 (effective Aug, 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background Regarding Right Knee Disorder

At the time of the February 1979 rating decision, the medical 
evidence in the veteran's claims file included his service 
medical records and VA medical records of treatment from 1977 
to 1978.  In addition, the record contained a VA 
administrative decision dated earlier in February 1979 
concluding that an injury to the veteran's right knee in 
service as the result of an automobile accident in August 
1976 was in the line of duty.

The service medical records document repeated treatment for 
right knee pain, diagnosed as Osgood-Schlatter's disease.  
Although the October 1975 enlistment examination was negative 
for a history of a right knee disorder and examination showed 
that his lower extremities were normal, the service medical 
records reveal that the veteran gave a history of right knee 
problems prior to service.  In early June 1976, he began 
complaining of severe pain in the right leg.  The diagnosis 
was a strain.  Later in June 1976, the veteran apparently 
fell on his right knee and an x-ray demonstrated old Osgood-
Schlatter's disease.  In August 1976, the veteran was in an 
automobile accident and hit his right knee against the 
dashboard.  At that time, the veteran reported that he had 
had knee surgery two years earlier for a chipped bone.  It 
was determined that the veteran had mild trauma to his right 
knee.  An x-ray report in August 1976 revealed a focal area 
of swelling overlying the tibial tuberosity.  It was noted 
that this might be secondary to an area of recent trauma, 
most likely Osgood-Schlatter's disease.  A Physical 
Evaluation Board (PEB) Proceedings report dated in December 
1976 notes that the veteran had Osgood-Schlatter's disease of 
the right knee, status post operation.  The PEB found the 
veteran unfit to perform his duties due to a chronic disease 
which existed prior to service.  It was further noted that 
the PEB was of the opinion that the veteran's disease was 
service aggravated by running and marching.

In rating decision of February 1979, the RO denied the claim 
for service connection for Osgood-Schlatter's disease of the 
right knee.  The denial was based on a finding that the 
disease preexisted service and was not shown to have been 
permanently aggravated by service.

The relevant evidence submitted after the February 1979 
rating decision includes VA treatment records.  An August 
1996 record notes complaints of the right leg giving way.  In 
addition, a January 1998 record notes that the veteran 
complained of arthritic pain in the right knee.  

In January 1998, the veteran and his wife testified at a 
hearing before a hearing officer at the RO.  The veteran 
stated that he injured his right knee during service and that 
it was at that time that they discovered that he had Osgood-
Schlatter's disease.  

In a statement received from the veteran in April 1999, he 
noted that he had been treated for multiple disorders 
including his right knee at a VA facility in Pineville, 
Louisiana.

The veteran and his wife also testified at a Travel Board 
hearing in November 1999 in New Orleans, Louisiana, before 
the undersigned Board Member.  The veteran's representative 
noted that the veteran had testified at the prior hearing 
that he was not diagnosed with Osgood-Schlatter's disease 
prior to service.  The veteran testified that he had had 
surgery on his right knee about two years prior to service 
and that he began to have problems with the right knee during 
basic training.  He also testified that he injured his right 
knee during service.  According to the veteran, a travel lock 
for a 155 Howitzer, weighing 150 to 200 pounds fell on his 
right knee.  In addition, he was involved in an automobile 
accident in service and hit his right knee against the 
dashboard.  The veteran was using a cane at the hearing and 
it was noted that the VA had issued the cane to him about one 
month prior to the hearing.  According to the veteran, the VA 
told him that he had arthritis in his right knee.

II.  Analysis

As noted above, the February 1979 rating decision denying 
service connection for a right knee disorder was not appealed 
within one year of the veteran having received notification 
of the adverse decision.  Once a claim has been denied and 
the decision is not timely appealed, the claim may only be 
reopened based on new and material evidence or if there was 
clear and unmistakable error (CUE) in the decision that 
denied the claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.156 (2000) ); 38 C.F.R. § 3.156 (effective 
Aug, 29, 2001).

In this case, there has been no allegation of CUE in the 
February 1979 rating decision.  See 38 C.F.R. § 3.105(a) 
(2000).

Prior to August 29, 2001, new and material evidence was 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  However, the provisions of 38 C.F.R. 
§ 3.156(a) were amended effective August 29, 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  Under the new 
version of this regulation, new and material evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  When a law or regulation changes 
after a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing all the evidence of record, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for a right knee disorder.  
The evidence, indicating medical treatment for a current 
right knee disorder, when considered in conjunction with the 
previously considered evidence, raises the possibility that 
the pre-existing right knee disorder may have been aggravated 
by service and may be related to the current right knee 
disorder.  The evidence received since the February 1979 
rating decision bears directly and substantially upon the 
instant matter and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted with regard to the veteran's 
claim for service connection or a right knee disorder, and 
the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
disorder is reopened; to this extent the appeal is allowed.


REMAND

The Board finds that this case, involving both the issues of 
entitlement to service connection for a right knee disability 
and service connection for an acquired psychiatric disorder, 
must be remanded for further development and due process 
actions.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  VA regulations have also 
been revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

In regard to the duty to assist, the evidence shows that the 
veteran received treatment at least once during service at 
the Mental Health Clinic.  An entry in the service medical 
records, dated in January 1976, notes that the veteran was 
afraid of weapons and was sent to the Mental Hygiene Clinic.  
The service medical records do not contain this treatment 
record and a special request must be made for Mental Hygiene 
Clinic records as such records apparently are filed 
separately from the other service medical records at the 
National Personnel Records Center in St. Louis, Missouri.  

In addition, in a statement from the veteran received at the 
RO in April 1999, the veteran noted that he had been treated 
for his right knee and depression at a VA facility in 
Pineville, Louisiana.  In addition, at the November 1999 
Travel Board hearing, the veteran stated that he had been 
issued a cane the last time he was treated at the VA which 
had been about one month earlier.  He did not identify the VA 
facility.  The RO should contact the veteran and request that 
he identify the medical facilities at which he has received 
treatment for his right knee disorder and his psychiatric 
disorder.  Thereafter, the RO must contact the identified 
facilities and request copies of all of the veteran's 
treatment records. 

In regard to the claim for service connection for an acquired 
psychiatric disorder, the evidence shows that he has received 
treatment at the VA in Pineville, Louisiana.  In addition, he 
has received treatment from private physicians.  Although the 
evidence contains statements from Stuart L. Kutz, Ph.D., and 
John M. Smith, M.D., the RO has not requested copies of the 
treatment records from these two physicians.  Such evidence 
is relevant to the veteran's claim and the RO should attempt 
to obtain this evidence and associate it with the veteran's 
claims file.

Further, the Board finds that medical opinions are necessary 
to determine whether service connection is warranted for a 
right knee disorder and an acquired psychiatric disorder.  In 
regard to the right knee disorder, the evidence demonstrates 
that the veteran had a right knee disorder prior to service.  
A medical opinion is necessary as to whether any pre-existing 
right knee disorder was aggravated during service, the nature 
of the veteran's current right knee disorder, and whether any 
current right knee disorder is related to the veteran's 
service.  In regard to the psychiatric disorder, the evidence 
demonstrates that the veteran has a current diagnosis of 
major depression.  A medical opinion is necessary as to 
whether the current psychiatric disorder is related to any 
psychiatric problems the veteran experienced during service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should make another request for 
the veteran's service medical records, in 
particular, any records of treatment at 
the Mental Health Clinic in January 1976 
at Fort Polk.

2.  The RO should contact the veteran and 
request that he identify all VA and non-VA 
facilities at which he has received 
treatment for his right knee disorder and 
any psychiatric disorder since his period 
of military service.  The RO must try to 
obtain copies of all identified medical 
records, to include treatment records from 
the VA facility in Pineville, Louisiana.  
The RO should also take the appropriate 
action to request treatment records from 
all identified private physicians, to 
include John M. Smith, M.D., and Stuart L. 
Kurtz, Ph.D.

3.  After the above has been completed to 
the extent possible, the RO should take 
the necessary action to ensure that the 
veteran is scheduled for a psychiatric 
evaluation.  The veteran's claims file 
must be made available to the examiner to 
review and it is requested that the 
examiner specifically note in the report 
whether the records were available for 
review.  All necessary tests and studies 
should be completed.  The examiner at the 
psychiatric evaluation is requested to 
render an opinion as to whether any 
currently diagnosed psychiatric disorder 
is related to the psychiatric problems the 
veteran experienced during service.  The 
support for the medical opinion should be 
specifically noted.

4.  In addition, the RO should take the 
necessary action to ensure that the 
veteran is scheduled for an orthopedic 
examination of his right knee.  The 
veteran's claims file must be made 
available to the examiner to review and it 
is requested that the examiner 
specifically note in the report whether 
the records were available for review.  
All necessary tests and studies should be 
completed.  The examiner is requested to 
consider and discuss the PEB report in the 
service medical records, noting an opinion 
that the veteran's Osgood-Schlatter's 
disease was service aggravated by running 
and marching.  The examiner at the 
orthopedic examination is requested to 
note the current right knee disorder, 
whether it preexisted service, whether any 
preexisting right knee disorder was 
aggravated by service, and whether the 
current right knee disorder is related to 
either the pre-existing right knee 
disorder or any right knee injury or 
disease incurred in service.  The support 
for the medical opinion should be 
specifically noted.

5.  The RO must review the veteran's 
claims file in order to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) and 66 
Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

6.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



